Case 1:21-cv-00889-JRS-MPB Document 1 Filed 04/12/21 Page 1 of 5 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

LATOI DOWNING, Personal                     )
Representative of the                       )
ESTATE OF DESHON DOWNING,                   )
                                            )
     PLAINTIFF,                             )       CAUSE NO.
                                            )
     v.                                     )
                                            )
JEREMY TORRES,                              )
BRETT LORAH, and,                           )
THE CITY OF INDIANAPOLIS,                   )       JURY TRIAL REQUESTED
                                            )
     DEFENDANTS.                            )

                                       COMPLAINT

                                       I. Nature of Case

1.   This lawsuit seeks money damages against two Indianapolis Metropolitan Police

     Department Officers for shooting to death DeShon Downing.


                                II.    Jurisdiction and Venue

2.   This action is brought pursuant to 42 U.S.C. §1983 and is premised on a violation of the

     fourth amendment to the United States Constitution.

3.   This Court has original subject matter jurisdiction of the federal question presented

     pursuant to 28 U.S.C. §§1331 and 1343.

4.   This Court has supplemental jurisdiction of plaintiff’s state law claim of battery against the

     City of Indianapolis pursuant to 42 U.S.C. §1367.

5.   Venue is proper in this Court and Division, pursuant to 28 U.S.C. §1391, because the events

     giving rise to this action occurred in, and the defendants are residents of, Indianapolis,

     Indiana, which is located in the Indianapolis Division of the Southern District of Indiana.
Case 1:21-cv-00889-JRS-MPB Document 1 Filed 04/12/21 Page 2 of 5 PageID #: 2




                                      III.   Parties

6.    Plaintiff Estate of DeShon Downing is a duly constituted Estate opened for the purpose of

      pursuing a wrongful death action, appearing here by its personal representative Latoi

      Downing, Mr. Downing’s widow.

7.    Defendant Jeremy Torres is an adult resident of Indiana and a law enforcement officer

      employed by the City of Indianapolis through its Indianapolis Metropolitan Police

      Department. This Defendant is sued in his individual capacity on plaintiff’s federal claim

      only.

8.    Defendant Brett Lorah is an adult resident of Indiana and a law enforcement officer

      employed by the City of Indianapolis through its Indianapolis Metropolitan Police

      Department. This Defendant is sued in his individual capacity on plaintiff’s federal claim

      only

9.    Defendant City of Indianapolis is located in Marion County, Indiana, and is a political

      subdivision of the State of Indiana. This municipal defendant is sued only for

      compensatory, not punitive, damages.

                                       IV.    Facts

10.   On August 2, 2019, Mr. Downing was a passenger in a vehicle owned and operated by

      Terrance Davidson.

11.   At approximately 8:15 p.m., Indianapolis Metropolitan Police Officers (“IMPD”) officers

      conducted a traffic stop on Mr. Davidson’s automobile at the intersection of E. 42nd

      Street and N. Brentwood Drive in Indianapolis, Marion County, Indiana.

12.   Said IMPD Officers participating in the traffic stop were Jeremy Torres and Brett Lorah.



                                              2
Case 1:21-cv-00889-JRS-MPB Document 1 Filed 04/12/21 Page 3 of 5 PageID #: 3




13.   The IMPD officers were in marked cars with flashing lights and parked behind Mr.

      Davidson’s van.

14.   An IMPD officer approached the passenger side window, so Mr. Davidson rolled the

      window down.

15.   The officer asked for identification and as he was gathering his documents, Mr. Downing

      gave a name to the IMPD Officer.

16.   The IMPD officer went back to his police car to run the identification.

17.   A few minutes later, three IMPD Officers, including Defendants Torres and Brett Lorah,

      approached Mr. Davidson’s car and opened the front passenger door.

18.   Mr. Downing was then shot at least 12 times by the IMPD Officers Torres and Lorah.

19.   Mr. Downing was pronounced dead at the scene of the shooting.

20.   The officers claimed Mr. Downing threatened them with a gun.

21.   The officers claimed that a gun was found under Mr. Downing’s body after he was shot.

22.   Mr. Downing did not threaten the officers with a gun.

23.   No gun was found under Mr. Downing’s body after he was shot.

24.   At all times relevant to this suit, Defendants Torres and Lorah were employed by the City

      of Indianapolis and acted within the course and scope of their employment as officers of

      the Indianapolis Metropolitan Police Department.

25.   At all times relevant, Defendants Torres and Lorah acted under color of state law.

26.   Plaintiff properly served a tort claim notice on the Defendant City of Indianapolis on

      December 9, 2019.




                                               3
Case 1:21-cv-00889-JRS-MPB Document 1 Filed 04/12/21 Page 4 of 5 PageID #: 4




                                         V.      Claims

27.   The actions of Defendants Torres and Lorah constituted an unlawful seizure of Deshon

      Downing using deadly force, in violation of the fourth amendment to the United States

      Constitution, actionable pursuant to 42 U.S.C. §1983.

28.   The actions of Defendants Torres and Lorah constituted batteries in contravention of

      Indiana common law to which the City of Indianapolis is answerable under the Indiana

      Tort Claims Act, Ind. Code 34-13-3 et seq.

29.   Defendant City of Indianapolis is legally responsible under Indiana state law for its own

      actions, and, under the doctrine of respondeat superior, for the actions of its employees,

      including the actions of Defendants Torres and Lorah.

30.   Plaintiff reserves the right to proceed with any and all claims, which the facts averred in

      this Complaint support, pursuant to the notice pleading requirement of Federal Rule of

      Civil Procedure 8.

                                 VI.     Jury Trial Requested

31.   Plaintiff Estate of DeShon Downing requests a jury trial on its claims.

                                  VII.        Relief Requested

32.   Plaintiff Estate of Deshon Downing seeks all relief available under the law, including

      compensatory and punitive damages, attorney fees and costs, and all other appropriate

      relief.




                                                  4
Case 1:21-cv-00889-JRS-MPB Document 1 Filed 04/12/21 Page 5 of 5 PageID #: 5




                                         Respectfully submitted,


Dated: April 12, 2021                    /s/ Richard A. Waples______
                                         Richard A. Waples

                                         /s/ Dustin F. Fregiato
                                         Dustin F. Fregiato

                                         Attorneys for Plaintiff

Richard A. Waples
WAPLES & HANGER
410 N. Audubon Road
Indianapolis, Indiana 46219
TEL: (317) 357-0903
FAX: (317) 357-0275
EMAIL: rwaples@wapleshanger.com

Dustin F. Fregiato
LADENDORF LAW
7310 N. Shadeland Ave.
Indianapolis, IN 46250
TEL: (317) 842-5800
FAX: (317) 842-5858
EMAIL: Dustin@ladendorf.com




                                     5
